    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 1 of 49




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Carson Smith and Eva Smith,             )      C/A No.: 3:19-2155-JMC-SVH
                                        )
                  Plaintiffs,           )
                                        )
      vs.                               )
                                        )
Brian “Jay” Koon, Lexington             )
County Sheriff in his official          )          REPORT AND
capacity; Sheriff’s Department of       )      RECOMMENDATION AND
Lexington County; Thomas J.             )            ORDER
Bonnette, Jr., Lexington County         )
Deputy; Sgt. Miles Rawl; John           )
Does 1 through 5, individually and      )
in her/their official capacity,
                                        )
                  Defendants.           )
                                        )


      Carson   Smith    (“Carson”)   and    Eva   Smith   (“Eva”)   (collectively,

“Plaintiffs”) originally filed this matter in the Court of Common Pleas for

Lexington County, South Carolina, asserting claims based on violations of

their constitutional rights and violations of state law concerning Carson’s

allegedly unlawful arrest on October 13, 2017. [ECF No. 1-1]. Defendants

Brian Jay Koon (“Koon,) the Sheriff’s Department of Lexington County

(“Sheriff’s Department”), Thomas J. Bonnette, Jr. (“Bonnette”), Miles Rawl

(“Rawl”), and John Does (collectively “Defendants”) removed the action to this

court on August 1, 2019. [ECF No. 1].

      This matter is before the court on Defendants’ motion for summary
     3:19-cv-02155-JMC      Date Filed 08/03/20   Entry Number 22   Page 2 of 49




judgment. [ECF No. 13]. The motion having been fully briefed [ECF Nos. 14,

15, 16], it is ripe for disposition. Also before the court is Defendants’ motion to

strike the surreply brief [ECF No. 17] and Plaintiffs’ unopposed motion to

amend/correct their response to Defendants’ motion for summary judgment.

[ECF No. 18, see also ECF No. 19].

       All pretrial proceedings in this case were referred to the undersigned

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(f) (D.S.C.). Because the summary judgment motion is dispositive,

this report and recommendation is entered for review by the district judge. For

the following reasons, the undersigned denies Defendants’ motion to strike,

grants Plaintiff’s motion to amend, and recommends granting in part and

denying in part Defendants’ motion for summary judgment.

I.     Factual Background

       A.      Plaintiffs’ Version of the Facts

       The main event leading to Carson’s arrest took place on October 6, 2017,

at a convenience store called the Gator Mart, located near where Carson

attended River Bluff High School (“RBHS”) and adjacent to the home of

Christopher Raines (“Raines”) also known as A.J. Blues. [See ECF No. 14-1 ¶¶

5, 7, 12]. 1


1 It is undisputed that Raines resided with his mother and stepfather on
several acres adjacent to the Gator Mart [ECF No. 14-18], and that he had
                                          2
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 3 of 49




      Carson and Raines and their respective families were known to each

other prior to the event in question. On August 25, 2017, Carson was at the

Gator Mart and reports the following:

      I saw A.J. Blues near the Gator Mart with a cross bow in his hand
      because of how he looked. I recall that he drove up toward the store
      but he was still on his property, near a driveway under a tree on
      the grass. I assumed this was his property. He also had a big stick
      for a while. There were about four to six students with me at this
      time. I did not say anything to A.J. Blues (Raines). He was honking
      his horn, revving the engine, and shouting at us.

Id. ¶ 7.

      Thereafter, Carson alleges that another vehicle approached him driven

by an older woman and an older man, who Carson later discovery was Raines’s

mother and stepfather, Marie and Dan Corley. Id. ¶ 8. The woman filmed the

encounter with her phone, and the man threatened Carson and those standing

with him and seemed to want to hit Carson, although Carson’s older brother,

Christopher Grant Smith (“Grant”), prevented that from happening. Id.

Carson attests that “[t]he man got back into his car and drove back onto the

next door property and that is when we saw him with a gun. I called 911.” Id.



issued, prior to the incident in question, multiple social media warnings,
complaints, video threats, and stated threats to RBHS students. [ECF No. 14-
11 (incident and arrest warrant for unlawful communication by threatening
RBHS students from August to September 2017), ECF 14-12 (selected media
posts by Raines in part threatening RBHS students), ECF No. 14-28 (August
2017 video with Raines threatening RBHS students), see also ECF No. 13-1 at
17 n.9 (“Christopher Raines was arrested for ‘Threatening life, person or family
of public employee’ and ‘Unlawful Communication’ in March of 2018”)].
                                        3
    3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 4 of 49




Carson states the police arrived quickly, and both he and his brother explained

to a police officer what happened. [ECF No. 14-1 ¶ 9, see also ECF No. 13-13

at 22 (August 25, 2017 police report)]. 2

      Carson alleges that although he had heard of Raines, partially due to

Raines having previously posted a video threatening Carson’s family, Carson

had not physically interacted with Raines other than the above and on the day

in question, October 6, 2017. [ECF No. 14-1 ¶¶ 5–12, ECF No. 14-23 at 12:23–

13:8, see also ECF No. 14-19 (September 2017 video of Raines filming Grant at

the Gator Mart, stating “sooner or later one of them is going to get shot”)]. 3

      On the day in question, Carson and Grant pulled into the Gator Mart,

driving a Ford Explorer and Ford F-150, respectively. [ECF No. 14-1 ¶ 12, ECF

No. 14-15 ¶ 2]. 4 Carson attests as follows:




2 Dan Corley was arrested for this incident and Eva and Grant were present at
his bond hearing on September 3, 2017, when Raines followed Eva and Grant
out of the courthouse, recording them, necessitating the intervention of
security to allow Eva and Grant to exit the parking lot without Raines
recording their tag number. [ECF No. 13-13 at 25 (September 3, 2017 police
report)].
3 Carson further attests that he may have seen Raines in early September

2017, because a car that looked like the car Carson had seen Raines driving
pulled up near Carson’s home at about 2 or 3 a.m. [ECF No. 14-1 ¶ 11].
However, there was no physical interaction between Carson and Raines at that
time.
4 Carson, who turned 17 in August 2017, attests that he never drove the Ford

F-150 during the relevant time period and had only started driving the Ford
Explorer a few months prior to the incident in question. [ECF No. 14-1 ¶¶ 2–
4, see also, e.g., ECF No. 14-26 ¶ 2].
                                        4
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 5 of 49




      I did see A.J. Blues, or it looked like him coming toward the Gator
      Mart. I do not know if he got on the property of the Gator Mart or
      he was still on his property. It was pretty clear he had a crossbow
      with him it appeared it was pointed in our direction to my
      recollection. I never got out of my car while at the Gator Mart and
      I left about just minutes later to go [to the] Waffle House. I then,
      while driving on the street, saw A.J. Blues come toward the car
      fast – he was running or walking fast. He yelled (it was loud)
      something at me, it was hard to hear at the time in the car, it
      sounded like stop or something like that. I could not really hear it
      and I slowed and asked “what.” I saw A.J. Blues pointing the cross
      bow at the car then and I just drove away. I did not rev the engine.

Id. ¶ 12.

      Carson then proceed to the Waffle House but received a call from Grant

to return to the Gator Mart to speak with a police officer about the incident

that had just occurred. Id. ¶ 13. Carson drove back and provided a statement.

Id. Carson’s parents, Eva and Chris Smith (“Chris”), as well as Grant

(collectively, “the Smith family”) were present. Id. Carson attests that he “did

not call the police ever that night but I understood later my brother did call

them that night either when I was leaving or afterward.” Id.

      According to Grant, a short time after the above incident occurred

between Raines and Carson and apparently after Carson had departed the

Gator Mart, Grant called his parents, and they arrived at the Gator Mart. [ECF

No. 14-15 ¶ 3]. At the direction of Eva, Grant called the Sheriff’s Department

and “told the dispatcher a general summary of what happened” (“dispatch




                                       5
    3:19-cv-02155-JMC      Date Filed 08/03/20   Entry Number 22     Page 6 of 49




call”). [ECF No. 14-15 ¶ 3, ECF No. 14-2 ¶ 15]. The audio of the dispatch call

reveals that Grant stated to the dispatcher, in part, as follows:

      There is a man who is running in the middle of the road with a
      crossbow threatening people that drive by . . . . I prefer not to say
      my name since he’s kinda like after me . . . . My name is Carson
      Smith . . . . He has a white shirt on . . . a fedora . . . he’s white . . .
      . I’m pretty sure it is that A.J. Blues guy.

[ECF No. 13-11]. Grant attests as follows concerning the dispatch call:

      I did see this man (AJ Blues-Mr. Raines) yelling as he was running
      or walking fast towards my brother. Although it was dark out, Mr.
      Raines did have a crossbow with him and it appears to be directed
      toward us at some points which felt threatening. He did flash the
      crossbow at me as I rode by. I assumed he was probably was doing
      that to other people on the road near the Gator Mart and we just
      wanted the police to come and check it out because this man had
      been arrested for threatening to kill students a few weeks before
      this night. I never said he was running thru the Gator Mart
      parking lot with a crossbow to anyone. I realize now (after listening
      to the call for the first time) that the dispatcher said that and I did
      not correct her. I just gave her a description of the person. My Mom
      said it was okay to give the dispatcher my name and to tell her
      about what happened to Carson as well. In the confusion of
      listening to my mom talking and the dispatcher talking, I said my
      name was Carson instead of saying he was the victim (the one Mr.
      Raines was yelling at and advancing towards), which is what I
      intended to convey.

[ECF No. 14-15 ¶ 3]. 5

      Following the incident, Grant recalls the officer asking Grant if he had

“revved [his] engine when [he] rode past Mr. Raines’ house earlier that


5It appears undisputed that the phone number provided by the caller and the
number used to make the dispatch call was Grant’s number, not Carson’s. [See
ECF No. 14-3 at 98:8–99:8, 107:8–109:3; ECF No. 14-15 ¶ 3; ECF No. 13-11].
                                          6
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 7 of 49




evening.” Id. ¶ 7. Grant responded that he had “gave it the gas,” but also that

he did that to “get out of the way of the strong spotlight that Mr. Raines was

shining on [him] as [he] drove down Mill Stream,” not to harass Raines. Id.

      Grant attests that someone from the police department called him the

next day, but he was at a football game and could not hear the officer well. Id.

¶ 4. The officer provided Grant a phone number, and Grant reported the call

and number to Eva. Id.

      Eva attests Grant informed her that Rawl contacted Grant and that she

tried to contact Rawl and others at the police department multiple times that

week unsuccessfully. [ECF No. 14-2 ¶ 16, see also ECF No. 13-3 at 17:3–7]. Eva

attests she left multiple messages at the police department, but never received

a response. [ECF No. 14-2 ¶ 16]. 6 On October 13, 2017, Rawl’s supervisor

contacted Eva and informed her that arrests warrants were out for Carson and

Grant. Id. ¶ 17. Eva informed her sons, who turned themselves in. [ECF No.

14-1 ¶ 16, ECF No. 14-23 at 23:4–8]. Carson spent one night in jail and was




6Rawl stated in his deposition that he communicated with Eva at some point,
although he was unsure when, and she informed either him or Bonnette “that
they would not come in, that they had an attorney.” [ECF No. 13-3 at 17:14–
19:24]. Eva denies ever informing Rawl that her sons had a lawyer prior to
their arrest “because [she] had no idea that Sheriffs’ Department was even
contemplating arresting them [] until [she] was notified of their warrants on
October 13, 2017.” [ECF No. 14-2 ¶ 16].
                                       7
       3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 8 of 49




given an ankle bracelet to track his movements. [ECF No. 14-23 at 28:5–29-

12].

        Thereafter Bill LaLima, Esq. (“LaLima”), was retained to represent

Carson, and Bradley Kirkland, Esq. (“Kirkland”), was retained to represent

Grant. [ECF No. 13-5 at 62:16–19, 64:17–20, see also ECF No. 14-27]. 7

Eventually the charge was dismissed against Carson on July 13, 2018. [ECF

No. 13-18].

        B.    Defendants’ Version of the Facts

        On October 6, 2017, there was a report of a civil disturbance among

Raines, Grant, and Carson, and both Raines and a caller identifying himself

as Carson called in to report the incident. [ECF No. 13-8 ¶ 3, see also ECF No.

13-2, ECF No. 13-11, ECF No. 14-13]. 8 The police call report (“call report”)

concerning the dispatch call from the caller identifying himself as Carson

states as follows: “Carson Smith – ADV WM w/ white shirt and fedora hat




7 Defendants object to the affidavit of LaLima, “as he was not identified by
Plaintiffs as a witness in their responses to defendants’ interrogatories.” [ECF
No. 15 at 2 (citing ECF No. 14-27)]. Because the court does not rely on LaLima’s
affidavit in resolving the parties’ motions, it is unnecessary to address this
argument.
8 Raines’s call to the dispatcher is submitted to the court both as an audio file

and can be heard on the video evidence also submitted to the court. [ECF No.
13-13-2, ECF No. 14-13]. In this call, Raines reports the movements of Grant
and Carson as both exit the Gator Mart and as Grant returns to the Gator
Mart, stating “both Smith kids” have been “harassing us all night.” See id.
                                         8
    3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 9 of 49




chasing people through the gas station plot with a cross bow – ADV he believes

male is AJ Blues.” [ECF No. 13-10 at 3].

      Additionally, the incident report (“incident report”) created by officer J.J.

Bice (“Bice”) on the night in question states he was informed by dispatch that

a “subject with a white T-shirt was running after people with a cross bow at

the Gator Mart,” and, after Bice arrived on the scene, Carson and Grant

provided statements. [ECF No. 13-9 at 4]. Bice states in the incident report

that Grant’s statement contained inconsistencies in that “he originally stated

that the subject was pointing the crossbow from the corner of the Gator Mart

building,” but then stated “Raines was on his property during the entirety of

the incident.” Id. Bice additionally reports that Raines informed him “that the

two boys were revving their engines and yelling at him while driving past his

residence” and that he had video surveillance so showing. Id.

      The written statement provided by Carson that night states as follows:

      Me and my brother were at the Gator Mart at this time and we see
      AJ Blues walk to the property line (maybe closer), with his
      crossbow pointed at us. I left first and when I was going down the
      road I see AJ sprinting to the road yelling threats like “stop” and
      “come here,” all while carrying his crossbow. I slowed down and
      yelled “what.” I saw him pointing his crossbow at me when he was
      probably 15 feet away. When I saw his cross bow I kept on driving
      away.

[ECF No. 13-12 at 2].




                                        9
   3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 10 of 49




      The following day, October 7, 2017, Bonnette was assigned to this case

for follow up. [ECF No. 13-8 ¶ 8]. Bonnette and her supervisor Rawl went to

Raines’s residence to speak with him and his family about the incident that

occurred the night before, and Raines and his family explained to Bonnette and

Rawl the history between his family and the Smith family. [ECF No. 13-8 ¶ 8,

ECF No. 13-9 at 7, see also ECF No. 18-1 at 32:13]. As attested by Bonnette,

“[t]here were several documented reports from the Lexington County Sheriff’s

Department and the Town of Lexington Police Department of negative

interactions occurring between Raines and members of the Smith family,” and

“[t]he vast majority of these negative interactions involved two vehicles, a red

Ford Explorer bearing SC tag number ‘KYP203’ and a 1986 Ford F150 pickup

truck bearing SC tag number ‘MKF336,’” vehicles owned by Eva and driven by

either Carson or Grant. [ECF No. 13-8 ¶ 8 (citing ECF No. 13-13)].

      During this meeting, Raines provided videos to Bonnette from the

incident, which Bonnette attests “clearly showed that Raines never left his

property and never pointed a crossbow at anyone.” [See ECF No. 13-8 ¶ 9, see

also ECF No. 14-13 (18-minute video including events that occurred on the

date in question and 911 call made by Raines), ECF No. 14-17 (41-minute video




                                      10
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 11 of 49




containing post-911 call period and interview that night with law enforcement

with Raines and his family)]. 9

      Rawl attempted to set up a meeting with Carson, Grant, and Eva, but no

meeting occurred. [ECF No. 13-8 ¶ 10]. Bonnette attests that he was never

called by anyone in the Smith family to set up a meeting, and he is not aware

of anyone contacting Rawl either. Id. 10

      Based on the evidence gathered at this point, Bonnette believed it was

appropriate to charge both Carson and Grant with first degree harassment of

Raines. Bonnette attests his evidence included the following:

      [T]he 911 call report showing that Carson Smith had called and
      reported that Raines was chasing people through the Gator Mart

9  Plaintiffs, not Defendants, have submitted this video evidence. There is
dispute if this evidence provided by Plaintiffs and shown to Bonnette in his
deposition is the exact same evidence provided by Raines to Bonnette and
referenced by Bonnette in his affidavit to secure the arrest warrant against
Carson, with Bonnette testifying he did not review all the evidence as he
investigated Carson. [See ECF No. 13-8 ¶ 9, ECF No. 14-3 at 141:10–24, see
also ECF No. 15 at 6 (“As attested by Defendant Bonnette, he did review two
videos during the course of his investigation and recognized portions of the two
videos shown to him at his deposition, but could not say if they were the exact
same videos.”]. Notwithstanding, Bonnette attests both the video evidence
before the court and what he consulted in his investigation did not “show[]
Raines pointing a crossbow at anybody or show[] Raines leaving his property.”
[ECF No. 13-8 ¶ 20, see also ECF No. 14-4, ECF No. 15 at 7]. Additionally,
Defendants have informed the court that Carson “had his arrest records
expunged and it appears that the two videos reviewed by Defendant Bonnette
during the course of his investigation were destroyed,” but that the videos
submitted to the court by Plaintiffs are not being “disclaime[d]” by Defendants
and are “clearly relevant.” [ECF No. 17 at 3–4].
10 As stated above, Rawl does not recall when he spoke with Eva. [See ECF No.

13-3 at 17:14–19:24].
                                       11
   3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 12 of 49




      with a crossbow; Carson Smith later recanting that statement and
      stating that he observed Raines walk close to the property line;
      that Carson Smith in his 911 call and statement asserted on
      numerous occasions that Raines had pointed a crossbow at him
      and the video evidence showed that Raines never pointed a
      crossbow at anyone that evening; the video evidence also revealed
      that Raines never left his property that event; and, the long history
      of Raines making complaints of harassment regarding the two
      vehicles owned by Eva Smith and being driven by either [Grant]
      and Carson Smith revving their engines and yelling expletives at
      both Raines and his family on numerous occasions.

[ECF No. 13-8 ¶ 14, see also ECF No. 13-1 at 3–4].

      On October 13, 2017, Bonnette completed a request for an arrest

warrant. [ECF No. 13-14 (arrest warrant request)]. Bonnette swore two almost

identical affidavits for both Carson and Grant for the alleged harassment of

Raines, stating as follows:

      On 10/6/2017 at approximately 10:00 pm the defendant Carson
      Smith did commit Harassment on the victim Christopher Raines
      when he called 911 and advised dispatchers that the vict[em] was
      “chasing people around in the roadway while aiming a crossbow at
      them.” The def recanted his statement to law enforcement after
      they arrived on scene and said “the vict never left his property
      during the incident”. The video also shows the vict yelling to the
      def “leave us alone, you have no reason to be here”. The affiant was
      provided video evidence showing that the vict never pointed a
      crossbow at anyone. Furthermore the affiant is in possession of
      incident reports from Lexington County Sheriff’s Department as
      well as Lexington Police Department dating back to May 2017
      involving the def and /or the red Explorer or the 1986 Ford F150
      pickup truck registered to the def mother [E]va Smith. These
      reports show the def engaged in numerous verbal altercations with
      the vict. These incidents took place in the Lexington County.




                                       12
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 13 of 49




[ECF No. 14-4, see also ECF No. 14-21 at 2 (affidavit concerning Grant)]. Later

that day, Bonnette presented his evidence to Magistrate Judge Arthur L.

Myers, who determined that probable cause existed to arrest both Grant and

Carson. [See ECF No. 13-15]. As stated above, both Carson and Grant turned

themselves in and were detained at the Lexington County Detention Center

that evening. [ECF No. 13-9 at 11].

       Assistant Solicitor Lester McGill Bell, Jr. (“Bell”), was assigned to

prosecute the case. [ECF No. 13-17 ¶ 4]. 11 Ultimately, Bell dismissed the

charge against Carson Smith on July 13, 2018, because there was insufficient

evidence to prosecute. [ECF No. 13-18]. While Bell believed there was

overwhelming evidence supporting a finding of probable cause for the arrest of

Carson Smith, he also believed the burden in proving beyond a reasonable

doubt at trial would be difficult and that Raines “would likely have been an

impeachable witness and possibly disliked by the jury.” [ECF No. 13-17 ¶¶ 5–

6]. 12 Following the dismissal of the charge, Carson Smith successfully moved

to have all the records related to his arrest expunged. [ECF No. 13-16].


11 Plaintiffs have submitted evidence that in March and April 2018 Eva
submitted to Rawl the two videos, with her commentary, which also have been
submitted to the court. [ECF No. 14-16]. Because the court does not rely on
this commentary or other commentary provided by Plaintiffs concerning audio
and video files submitted to the court, the court need not address Defendants’
objections to these exhibits. [See ECF No. 15 at 2–3 (citing ECF No. 14-16, ECF
No. 14-2 at 7)].
12 Defendants have submitted evidence that as of December 1, 2017, both

                                       13
      3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 14 of 49




II.     Discussion

        A.   Standard on Summary Judgment

        The court shall grant summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant bears the

initial burden of demonstrating that summary judgment is appropriate; if the

movant carries its burden, then the burden shifts to the non-movant to set

forth specific facts showing that there is a genuine issue for trial. See Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If a movant asserts that a fact

cannot be disputed, it must support that assertion either by “citing to

particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials;” or “showing . . . that an adverse

party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.

56(c)(1).

        In considering a motion for summary judgment, the evidence of the non-

moving party is to be believed and all justifiable inferences must be drawn in




LaLima and Kirkland also believed probable cause existed for the arrest of
Carson. [ECF No. 13-5 at 127:7–11, 137:22–138:4, ECF No. 13-6, ECF No. 13-
7].
                                        14
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 15 of 49




favor of the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986). However, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry

of summary judgment. Factual disputes that are irrelevant or unnecessary will

not be counted.” Id. at 248.

      B.    Analysis

      Plaintiffs alleged Bonnette and Rawl violated their Fourth, Eighth, and

Fourteenth Amendment rights due to Carson’s unlawful seizure and for

malicious prosecution. Plaintiffs further assert the following state law causes

of action all Defendants: (1) false imprisonment, (2) malicious prosecution, (3)

negligence/gross negligence, and (4) civil conspiracy.

            1.    Federal Claims

                  a.     Eleventh Amendment Immunity

      Plaintiffs’ federal claims are brought pursuant to 42 U.S.C. § 1983. A

civil action brought pursuant to 42 U.S.C. § 1983 provides a means to vindicate

violations of rights, privileges, or immunities secured by the Constitution and

laws of the United States, but the statute is not, itself, a source of substantive

rights. Albright v. Oliver, 510 U.S. 266, 271 (1994). “Section 1983 imposes

liability on any person who, under the color of state law, deprives another

person ‘of any rights, privileges, or immunities secured by the Constitution and

laws.’” Doe v. Kidd, 501 F.3d 348, 355 (4th Cir. 2007) (citing 42 U.S.C. § 1983).

                                       15
    3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 16 of 49




      “Under 42 U.S.C. § 1983, a plaintiff must establish three elements to

state a cause of action: (1) the deprivation of a right secured by the Constitution

or a federal statute; (2) by a person; (3) acting under color of state law.” Jenkins

v. Medford, 119 F.3d 1156, 1159–60 (4th Cir. 1997).

      The Eleventh Amendment provides, “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.” U.S. Const. Amend. XI. The

United States Supreme Court has long held the Eleventh Amendment also

precludes suits against a state by one of its own citizens. See Edelman v.

Jordan, 415 U.S. 651, 662-63 (1974). This immunity extends not only to suits

against a state per se, but also to suits against agents and instrumentalities of

the state. Cash v. Granville Cnty. Bd. of Ed., 242 F.3d 219, 222 (4th Cir. 2001).

      Because Bonnette and Rawl are employed by the duly-elected Sheriff of

Lexington County, Koon, all are considered arms of the state and not “persons”

within the meaning of § 1983. See Gulledge v. Smart, 691 F. Supp. 947, 954–

55 (D.S.C. 1988) (addressing whether sheriffs in South Carolina are state or

county officials); Cromer v. Brown, 88 F.3d 1315, 1332 (4th Cir. 1996) (holding

that the Greenville County Sheriff, in his official capacity, was immune from

suit for monetary damages under § 1983); Cone v. Nettles, 417 S.E.2d 523,

524–25 (S.C. 1992) (concluding that South Carolina sheriffs and their deputies

                                        16
     3:19-cv-02155-JMC      Date Filed 08/03/20   Entry Number 22   Page 17 of 49




are state officials for purposes of § 1983).

       Accordingly, the undersigned recommends summary judgment be

granted to Bonnette and Rawl as to Plaintiffs’ § 1983 claims against them in

their official capacities. 13

                    b.     Unlawful Seizure Claim Against Bonnette

       “The Fourth Amendment states unambiguously that ‘no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to

be seized.’” Groh v. Ramirez, 540 U.S. 551, 557 (2004) (emphasis in original)

(citing U.S. Const. amend. IV). “The Fourth Amendment prohibits law

enforcement officers from making unreasonable seizures, and seizure of an

individual effected without probable cause is unreasonable.” Brooks v. City of

Winston-Salem, 85 F.3d 178, 183 (4th Cir. 1996). 14


13 Plaintiffs state § 1983 claims against Bonnette and Rawl. [ECF No. 1-1 ¶
28]. However, to the extent Plaintiffs state § 1983 claims against Koon, who is
sued only in his official capacity, they are also barred by the Eleventh
Amendment for the same reasons discussed above.
14 Plaintiffs additionally state claims pursuant to the Fourteenth and Eighth

Amendments. [ECF No. 1-1 ¶ 28]. However, as explained by the Fourth Circuit,
the Due Process Clause of the Fourteenth Amendment is not the proper lens
through which to evaluate the validity of Defendants’ actions where,
“[c]ompared to the more generalized notion of due process, the Fourth
Amendment provides an explicit textual source of constitutional protection
against [unreasonable seizures and arrests], and define[s] the ‘process that is
due’ for seizures of persons or property in criminal cases.” Safar v. Tingle, 859
F.3d 241, 245 (4th Cir. 2017) (citations omitted). Additionally, Plaintiffs do not
dispute, nor even address, Defendants’ argument that “there is no claim that
                                          17
   3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 18 of 49




      To prove a seizure was unreasonable because it followed from a deficient

warrant, a plaintiff is required to prove defendants deliberately or with a

“reckless disregard for the truth” made material false statements in [her]

affidavit,” Franks v. Delaware, 438 U.S. 154, 171 (1978), “or omitted from that

affidavit ‘material facts with the intent to make, or with reckless disregard of

whether [she] thereby made, the affidavit misleading.’” Miller v. Prince

George’s County, MD, 475 F.3d 621, 627 (4th Cir. 2007) (citing United States

v. Coakley, 899 F.2d 297, 300 (4th Cir. 1990)). “[I]n order to violate the

Constitution, the false statements or omissions must be ‘material,’ that is,

‘necessary to the [neutral and disinterested magistrate’s] finding of probable

cause.” Id. at 628 (citing Franks, 438 U.S. at 155–56).

      Additionally, under the qualified immunity defense, “government

officials performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified

immunity ensures that “[o]fficials are not liable for bad guesses in gray areas;

they are liable for transgressing bright lines.” Maciariello v. Sumner, 973 F.2d

295, 298 (4th Cir. 1992). Whether an officer is entitled to qualified immunity



can be brought pursuant to 42 U.S.C. § 1983 for an arrest without probable
cause under the Eighth Amendment.” [ECF No. 13-1 at 9 n.5].
                                      18
   3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 19 of 49




is a question of law for the court and, when there are no relevant disputed

material facts, a court should rule on the qualified immunity issue at the

summary judgment stage. Willingham v. Crooke, 412 F.3d 553, 558 (4th Cir.

2005) (“Ordinarily, the question of qualified immunity should be decided at the

summary judgment stage.”).

      To resolve a qualified immunity defense, the court must (1) determine

whether the facts alleged, taken in the light most favorable to the plaintiff,

show that the defendant’s conduct violated a constitutional right, and (2)

determine whether the right was clearly established at the time of the alleged

misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009). Courts may

address the two prongs of the qualified immunity analysis in whichever order

is appropriate in light of the circumstances of the particular case at hand. Id.

      Carson was charged with first degree harassment. Under South Carolina

law, first degree harassment:

      means a pattern of intentional, substantial, and unreasonable
      intrusion into the private life of a targeted person that serves no
      legitimate purpose and causes the person and would cause a
      reasonable person in his position to suffer mental or emotional
      distress. Harassment in the first degree may include, but is not
      limited to:

            (1) following the targeted person as he moves from location
            to location;

            (2) visual or physical contact that is initiated, maintained, or
            repeated after a person has been provided oral or written
            notice that the contact is unwanted or after the victim has

                                       19
   3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 20 of 49




            filed an incident report with a law enforcement agency;

            (3) surveillance of or the maintenance of a presence near the
            targeted person’s:

                  (a) residence;
                  (b) place of work;
                  (c) school; or
                  (d) another place regularly occupied or visited by the
                  targeted person; and

            (4) vandalism and property damage.

S.C. Code Ann. § 16-3-1700(A). Here, the issue before the court “is not whether

[the plaintiff] committed the offense—it is whether [the defendant] reasonably

believed that [the plaintiff] was harassing . . . . [The plaintiff] must

demonstrate that [the defendant’s] belief that a violation occurred was not only

incorrect, but was objectively unreasonable.” Hewitt v. D.P. Garrison, C/A No.

6:12-3403-TMC, 2013 WL 6654237, at *3 (D.S.C. Dec. 17, 2013).

      Turning to the evidence relied upon by Bonnette and taking facts in light

most favorable to Plaintiffs, a reasonable jury could conclude that Bonnette

violated Carson’s Fourth Amendment rights by, “knowingly and intentionally

or with reckless disregard for the truth,” making false statements and omitting

facts in his affidavit, rendering the affidavit misleading, and that he was

objectively unreasonable in his belief that Carson harassed Raines on the night

in question. See Franks, 438 U.S. at 155–56; Miller, 475 F.3d at 627; Hewitt,

2013 WL 6654237, at *3.


                                      20
   3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22     Page 21 of 49




      Defendants argue Bonnette had in his possession or relied upon the

following in swearing his affidavit: (1) previous police reports, (2) the video

evidence as provided by Raines, (3) the dispatch call made by a caller

identifying himself as Carson, and Carson’s statement provided thereafter,

and (4) the call report and incident report created on the night in question.

[ECF No. 13-8 ¶ 14, ECF No. 13-1 at 3–4, ECF No. 15 at 4 n.5–6]. The

undersigned considers each in turn below.

      First, Plaintiffs are correct that a review of the police reports cited by

Bonnette in his affidavit and submitted to this court do not show that Carson

had any interaction with Raines or Raines’s family in the past except on

August 25, 2017, when Raines’s stepfather assaulted Carson and was

thereafter arrested for the assault. [See ECF No. 13-13 at 22 (August 25, 2017

police report)]. Defendants do not dispute that these police reports do not name

Carson, but instead argue that “Defendant Bonnette was aware of Raines

making numerous complaints regarding the two vehicles being driv[en] by

either Carson or [Grant]” and that “[i]n those pages of the incident report, it

was not clearly identified who was driving the subject vehicles at the time.”

[ECF No. 15 at 7 (citing ECF No. 13-13 at 4, 7–9, 12, 16, 31)].

      However, the police reports never identify Carson as driving either

vehicle, nor even riding in the vehicles; instead, where a driver is identified,

the reports identify only Grant. [See, e.g., ECF No. 13-13 at 12 (identifying

                                      21
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 22 of 49




Grant as driver of red Ford Explorer), id. at 15–16, 18 (identifying Grant as

operator of red Ford Explorer), see also id. at 18 (referencing “Christopher

Grant Smith’s red Ford Explorer”)]. Importantly, Bonnette conceded in his

deposition these reports do not indicate “prior altercations between Carson

Smith and Christopher Raines.” [ECF No. 14-3 at 113:23–114:7]. 15

       Without prior altercations between Carson and Raines, there is no

probable cause that Carson was harassing Raines on the night in question as

defined by South Carolina law. See Smith v. Munday, 848 F.3d 248, 254 (4th

Cir. 2017) (citation omitted and emphasis added) (“An investigating officer

need not exhaust[ ] every potential avenue of investigation. But an

investigating officer must still conduct some sort of investigation and assemble

individualized facts that link the suspect to the crime.”).

       Turning next to the video evidence, both parties argue this evidence

provides definitive proof supporting their respective sides, with Plaintiffs

characterizing the evidence as “exculpatory,” showing “clearly that Raines

approached Carson and the Gator Mart area with his bow and made what could

be considered a threat . . . and, again, quickly followed Carson as he drove from

the parking lot,” [ECF No. 14 at 23–25], and Bonnette attesting that “[w]hile


15 There appears to be some dispute as to the specific police reports Bonnette
relied upon. [See, e.g., ECF No. 14 at 16 n.26]. Notwithstanding, considering
all police reports submitted by Defendants, none indicates prior altercations
between Carson and Raines. [See ECF No. 13-13].
                                       22
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 23 of 49




both videos had poor lighting, they both clearly showed that Raines never left

his property and never pointed a crossbow at anyone.” [ECF No. 13-8 ¶ 9].

       However, review of the video evidence reveals nothing clearly, in that

the video is almost entirely dark, with the lights of the Gator Mart shining at

different distances depending on Raines’ movements. 16 Based on the audio, the

video indicates Raines was in possession of some type of weapon that “was

cocked,” although it is not clear where this weapon may have been pointed and

that Raines called out, apparently to the “Smith boys,” threatening phrases

including “ain’t you all had enough tonight,” “life is better than being a gimp,”

and “leave us alone.” [See ECF No. 14-13]. Taking this evidence in light most

favorable to Plaintiffs, the evidence supports Plaintiffs’ version of the facts in

that it indicates Raines was in possession of a weapon and was threatening

Grant and Carson near the Gator Mart during the relevant time period. 17 The


16 The video evidence submitted to the court contains roughly an hour of mostly
indiscernible visual footage, due to lack of lighting, although the audio is clear.
[See ECF No. 14-12, ECF No. 14-17]. The undersigned does not provide a
comprehensive summary of this evidence, but references it as necessary to
resolve Defendants’ motion for summary judgment.
17 Defendants also argue that Carson testified in his deposition that he merely

“assumed” that Raines pointed a crossbow at him. [ECF No. 13-1 at 11 n.6].
Carson did, but taken in full context, Carson also stated as follows:
      Q:     What did you – I mean, did you see AJ Blues with a bowgun
             in his hand?
      A:     He had something for sure, yes.
      Q:     Okay. Was it a bowgun?
      A:     I believe so, yes . . . . I’m not going to say a hundred percent,
             but I’m – . . . . It looked like a bowgun . . . .
                                        23
    3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 24 of 49




court rejects Defendants’ repeated arguments that this evidence clearly shows

Raines was not in possession of a crossbow. 18

      Turning to the dispatch call and Carson’s statement provided thereafter,

Bonnette, in his affidavit, attests that “[i]n the recording of the 911 call, Carson

advised emergency services that he believed the person chasing people around

at the Gator Mart with a crossbow to be Raines” and that “when reporting the

incident to Bice, both [Grant] and Carson Smith denied that Raines ever left

his property in direct contravention to what was reported on the 911 call.”

[ECF No. 13-8 ¶¶ 3, 5, see also ECF No. 14-4 (Bonnette’s arrest warrant

affidavit stating Carson said Raines was “chasing people around in the

roadway while aiming a crossbow at them,” but then “recanted his statement




      Q:     And, again, you’re – you believe he was pointing a crossbow
             at you?
      A:     Yes.
      Q:     But you’re not a hundred percent sure?
      A:     From his history, he’s always out there with a crossbow, I
             assumed it was a crossbow.
[ECF No. 13-4 at 14:6–17, 20:11–16].
18 The parties appear to agree that the video was located on Raines’s body, [see

ECF No. 14-3 at 124:10–17, see also ECF No. 14 at 5 n.6], further undercutting
Defendants’ position that the video provides evidence as to what was in
Raines’s hands during the time in question and, if he was holding a weapon, in
what direction that weapon was pointing. As stated, the video evidence is dark
and appears to be originating from Raines’s body, not his hands, and does not
provide evidence, much less clear evidence, that there was no crossbow in
Raines’s possession. [See ECF No. 14-13]. Defendants fail to address the audio
capturing Raines discussing a weapon that “was cocked.”
                                        24
     3:19-cv-02155-JMC   Date Filed 08/03/20    Entry Number 22   Page 25 of 49




to law enforcement after they arrived on scene and said ‘the vict never left his

property during the incident’”)]. 19

       However, review of the dispatch call reveals the caller, who identifies

himself as Carson, 20 stated “[t]here is a man who is running in the middle of

the road with a crossbow threatening people that drive by” [ECF No. 13-11],

not that Raines was on the Gator Mart property. Additionally, taking evidence

in light most favorable to Plaintiffs, Raines was located in the middle of the

road that exists on Raines’s property between his home and the Gator Mart,

and therefore neither Carson nor Grant recanted any statement by informing

Brice that Raines never left his property. 21


19 Bonnette also attests that in swearing the affidavit to secure the arrest
warrant, he relied on “the video evidence [that] also revealed that Raines never
left his property that evening.” [ECF No. 13-8 ¶ 14]. However, because of how
dark the video evidence is, this evidence does not reveal Raines’s location vis-
à-vis his property line. [See also ECF No. 14-3 at 111:8–19 (Bonnette testifying
that the property line would not be apparent), id. at 126:11–135:11(Bonnette
testifying Raines may have come within 20 to 30 yards of the Gator Mart based
on review of the video evidence)].
20 Plaintiffs have put forth evidence that although the caller identifies himself

as Carson, the caller was in fact Grant. Notwithstanding, it is undisputed the
caller identified himself as Carson.
21 An aerial view of the area in question has been provided by Plaintiffs,

indicating a road of some type exists on Raines’s property between their home
and the Gator Mart and the dentist office located behind the Gator Mart. [ECF
No. 14-18]. Rawl testified there was “an easement of some type of agreement
between the dentist’s office” and Raines and his family, allowing use of the
road by personnel of the dentist office. [ECF No. 18-1 at 25:12–25]. Grant
attests, regarding the dispatch call, “[b]y road, I was referring to the dentist
road not Mill Stream . . . .” [ECF No. 14-15 ¶ 3]. Therefore, as stated in the
dispatch call, Raines could have been “running in the middle of the road with
                                       25
   3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 26 of 49




      Finally, Defendants point out that the call report and incident report

indicate Carson informed the dispatcher that Raines was located at the Gator

Mart, which would be inconsistent with statements provided by Carson and

Grant after the incident in question. [See ECF No. 13-9 at 4, see also ECF No.

13-10 at 3]. However, even a cursory review of the actual dispatch call would

reveal that the caller identifying himself as Carson stated “[t]here is a man

who is running in the middle of the road with a crossbow threatening people

that drive by.” [ECF No. 13-11]. There is no other evidence except the call

report and incident report indicating Carson or Grant ever stated that Raines

was located at the Gator Mart. Although Defendants argue “it is clear that

[Bonnette] relied on the Call Report when making the probable cause

determination,” [ECF No. 15 at 4], Bonnette also attests he relied on the

dispatch call in making his probable cause determination, and thus would have

known the call report and incident report did not accurately capture what the

caller stated. [See ECF No. 13-8 ¶ 14, ECF No. 14-4]. 22



a crossbow threatening people.” [ECF No. 13-11]. That Carson and Grant were
reported to have later stated that Raines did not leave his property would then
be consistent with what was reported in the dispatch call. [See ECF No. 13-9
at 4].
22 Defendants also argue “it is clear from the Incident Report completed by

Officer Bice [on the night in question] that Raines had advised law enforcement
that ‘he has video surveillance of the boys yelling out their windows and
revving their engines,” and Bonnette relied on the incident report when
making his probable cause determination. [ECF No. 15 at 4 n.5 (citing ECF
No. 13-9)]. However, there is no reference made to this report in Bonnette’s
                                      26
   3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 27 of 49




      Here, given the totality of the circumstances, Plaintiffs have carried

their burden to show that Bonnette, “when viewing all the evidence” he states

he relied upon, “must have entertained serious doubts as to the truth of his

statements or had obvious reasons to doubt the accuracy of the information he

reported.” Nero v. Mosby, 890 F.3d 106, 129 (4th Cir. 2018) (citation omitted).

In short, none of the sources in Bonnette’s possession or relied upon by

Bonnette indicates prior harassment by Carson of Raines, nor indicates that

on the night in question Carson’s dispatch call was made to harass Raines or

that Carson provided inaccurate information. 23

      If the court “excise[s] the offending inaccuracies,” the corrected affidavit




affidavit to secure Carson’s arrest warrant. Additionally, to the extent this
surveillance is different than the video evidence provided by Raines to
Bonnette, which does not show Carson or Grant yelling or revving their
engines, there is no indication this evidence was provided to any officer or even
seen by any officer. Finally, as discussed more above, there is a genuine dispute
of material fact as to whether Bonnette had reason to doubt the truthfulness
of Raines’s statements.
23 Defendants argue that Bonnette “had probable cause to also charge Plaintiff

Carson Smith with ‘Filing of False Police Reports-S.C. Code Ann. §16-17-722’
as well as ‘Making a False 911 Report-S.C. Code Ann. § 23-47-80(4)’ as Plaintiff
Carson Smith made false statements to law enforcement and made a false
report when calling 911 in an attempt to bring negative attention to Raines”
and that “probable cause need only exist as to any offense that could be charged
under the circumstances.” [ECF No. 15 at 3, id. at 3 n.3 (citations omitted)].
The court rejects this argument for the same reasons as stated above.
Defendants’ “position that “Carson Smith made false statements to law
enforcement and made a false report when calling 911” in “an attempt to bring
negative attention to Raines,” [ECF No. 13-1 at 14], is not supported by the
record.
                                       27
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 28 of 49




would not provide adequate grounds for arresting Carson for first degree

harassment because the corrected affidavit would provide no grounds for such

an arrest. See Miller, 475 F.3d at 628.

      Defendants bring to the court’s attention information provided to

Bonnette by Raines and his family concerning Carson. [See ECF No. 15 at 5

(citing Torchinsky v. Siwinski, 942 F.2d 257, 262 (4th Cir. 1991) (“It is surely

reasonable for a police officer to base his belief in probable cause on a victim’s

reliable identification of his attacker. Indeed, it is difficult to imagine how a

police officer could obtain better evidence of probable cause than an

identification by name of assailants provided by a victim, unless, perchance,

the officer were to witness the crime himself.”)]. However, as also cited by

Defendants and held by this court, “a victim’s statement will constitute

sufficient probable cause unless there is an apparent reason for the officer to

believe the victim is lying.” Williams v. Wright, C/A No. 6:10 -2844-TMC-JDA,

2011 WL 6700373, at *6 (D.S.C. Nov. 2, 2011), report and recommendation

adopted, C/A No. 6:10-2844-TMC, 2011 WL 6699448 (D.S.C. Dec. 22, 2011).

      Here, the record reveals a genuine dispute of material fact as to whether

Bonnette had reason to doubt the truthfulness of Raines’s statements, given,

as attested to by Bonnette, “the long history in which this situation had

continued to fester between the two families,” [ECF No. 13-8 ¶ 8], that the

video evidence reveals Raines threatening Grant and Carson, [see ECF No. 14-

                                       28
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 29 of 49




13], that Bonnette was aware of Raines’s history of threatening RBHS

students, [see ECF No. 14-3 at 19:19–20:8, 48:3–13], and that Bonnette knew

Raines had carried a crossbow in the previous altercation with Grant and

Carson that led to Dan Corley’s arrest, [see ECF No. 14-9, ECF No. 14-3 at

56:1–3]. 24

       For similar reasons, grant of qualified immunity to Bonnette at this time

would be inappropriate. Based on the facts in the record and taking these facts

in the light most favorable to Plaintiffs, no reasonable and prudent person

would find the evidence relied upon by Bonnette established probable cause

that Carson harassed Raines. See, e.g., Robinson v. Miller, 802 F. App’x 741,

748 (4th Cir. 2020) (denying grant of qualified immunity where no “reasonable

and prudent person” would believe that the defendant engaged in a criminal

activity where the videos showed defendant in close proximity to someone

engaged in criminal activity “[b]ut standing alone, [] does not give rise to an

objectively reasonable belief in the probable cause required to justify an

arrest”); see also Miller, 475 F.3d at 628 (holding genuine issue of material fact

existed regarding whether officer presented false statements in his warrant


24 Given the recommendation above, it is unnecessary to address the parties’
arguments that Bonnette also erred in “not review[ing] all the security footage
from the Gator Mart or [not] wait[ing for Carson to] contact[] him back after
he previously provided a witness statement” or not “going through each and
every incident report related to his investigation.” [See, e.g., ECF No. 15 at 8,
see also, e.g., ECF No. 14 at 21–22, 25].
                                       29
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 30 of 49




affidavit, precluding summary judgment in favor of officer on qualified

immunity grounds); Graham v. Gagnon, 831 F.3d 176, 183 (4th Cir. 2016) (“we

have repeatedly held that arrest warrants do not confer immunity if it was

objectively unreasonable to conclude there was probable cause for the arrest”).

      Finally, the parties do not dispute that only Carson, and not Eva, can

bring a claim pursuant to § 1983 against Bonnette. [See ECF No. 16 at 2

(“Although Mrs. Smith’s constitutional rights were not violated, she does have

standing in the state law causes of action”)].

      Accordingly, the undersigned recommends the district judge deny

Defendants’ motion for summary judgment as to Carson’s § 1983 claim against

Bonnette, in his individual capacity, for Carson’s unlawful seizure.

                  c.     Unlawful Seizure Claim Against Rawl

      To assert a viable § 1983 claim against Rawl, a causal connection or

affirmative link must exist between Rawl and the constitutional violation. See

Iqbal, 556 U.S. at 676 (providing a plaintiff in a § 1983 action must plead that

the defendant, through his own individual actions, violated the Constitution);

Rizzo v. Goode, 423 U.S. 362, 371-72 (1976) (finding a § 1983 plaintiff must

show he suffered a specific injury as a result of specific conduct of a defendant,

and an affirmative link between the injury and that conduct); Wright v.

Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an individual to be

liable under § 1983, it must be ‘affirmatively shown that the official charged

                                       30
    3:19-cv-02155-JMC      Date Filed 08/03/20   Entry Number 22    Page 31 of 49




acted personally in the deprivation of the plaintiff’s rights. The doctrine of

respondeat superior has no application under this section.’”) (quoting Vinnedge

v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)); Vinnedge, 550 F.2d at 928 (holding

for an individual to be liable under § 1983, it must be affirmatively shown the

official charged acted personally in the deprivation of the plaintiff’s rights).

      Additionally,   the    doctrine   of    supervisory   liability   is   generally

inapplicable to § 1983 suits, such that an employer or supervisor is not liable

for the acts of his employees, absent an official policy or custom that results in

illegal action. See Monell v. Department of Social Services, 436 U.S. 658, 694

(1978); Fisher v. Washington Metro. Area Transit Authority, 690 F.2d 1133,

1142–43 (4th Cir. 1982). “Because vicarious liability is inapplicable to . . . §

1983 suits, a plaintiff must plead that each Government-official Defendant,

through the official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676; see Slakan v. Porter, 737 F.2d 368, 372–74 (4th Cir.

1984) (finding officials may be held liable for the acts of their subordinates, if

the official is aware of a pervasive, unreasonable risk of harm from a specified

source and fails to take corrective action as a result of deliberate indifference

or tacit authorization).

      Here, Plaintiffs have not shown that Rawl personally violated their

constitutional rights, that there is an official policy or custom that resulted in

an illegal action, nor that Rawl was deliberately indifferent to or tacitly

                                         31
     3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22    Page 32 of 49




authorized a pervasive, unreasonable risk of harm. 25 Therefore, Rawl is

entitled to summary judgment as to Plaintiffs’ unlawful seizure claim.

                          d.    Malicious Prosecution Claim

       “A ‘malicious prosecution claim under § 1983 is properly understood as a

Fourth Amendment claim for unreasonable seizure which incorporates certain

elements of the common law tort.’” Evans v. Chalmers, 703 F.3d 636, 647 (4th

Cir. 2012) (quoting Lambert v. Williams, 223 F.3d 257, 261 (4th Cir. 2000)). To

state a claim for malicious prosecution, “a plaintiff must allege that the

defendant (1) caused (2) a seizure of the plaintiff pursuant to legal process

unsupported by probable cause, and (3) criminal proceedings terminated in

plaintiff’s favor.” Evans, 703 F.3d at 647.


25Although Plaintiffs argue they “provide ample argument and cite deposition
testimony and other record evidence that Sgt. Rawl participated in the arrest
as both supervisor and independently,” [ECF No. 16 at 2], turning to Plaintiffs’
recitation of the record facts, both disputed and undisputed, Plaintiffs allege
only that, prior to Carson’s arrest, (1) Rawl did not interview Carson, Eva, or
Grant, (2) he knew Raines carried a crossbow, and (3) he had contacted Eva in
roughly September 2017, advising she take steps to obtain a restraining order
against Raines. [ECF No. 14 at 2–11; see also id. at 31 (arguing Rawl reviewed
the video in part and noted no evidence of a crime, had been monitoring Raines,
did not return Eva’s calls)]. Although Plaintiffs discuss these allegations
generally, arguing these allegations support a finding that “Rawl participated
in the arrest,” id., Plaintiffs fail to connect these allegations to a specific claim
alleging a constitutional violation or that Rawl was somehow involved in
Bonnette’s alleged affidavit misrepresentations or omissions. Further, as
argued by Defendants and not addressed by Plaintiffs, “Rawl was not the
affiant on the arrest warrant, did not sign the arrest warrant, or present it to
the neutral magistrate judge.” [ECF No. 13-1 at 9, ECF No. 13-3 at 32:13–
34:20].
                                         32
   3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 33 of 49




      The element that criminal proceedings terminated in the plaintiff’s favor

“is satisfied where a prior criminal case against the plaintiff has been disposed

of in a way that indicates the plaintiff’s innocence.” Snider v. Seung Lee, 584

F.3d 193, 202 (4th Cir. 2009) (Stamp, J., concurring in the judgment).

Following the Restatement (Second) of Torts § 660, the South Carolina

Supreme Court has held “where an accused establishes that charges were nolle

prossed for reasons which imply or are consistent with innocence, an action for

malicious prosecution may be maintained.” McKenney v. Jack Eckerd Co., 402

S.E.2d 887, 888 (S.C. 1991). Additionally, the Fourth Circuit has indicated that

“the South Carolina Supreme Court would agree with other courts that have

also relied on the Restatement’s formulation of the rule insofar as they have

imposed upon malicious prosecution plaintiffs the affirmative burden of

proving that the nolle prosequi was entered under circumstances which imply

or are consistent with innocence of the accused.” Nicholas v. Wal-Mart Stores,

Inc., 33 F. App’x 61, 64–65 (4th Cir. 2002).

      Here, there is no dispute that the charge of first degree harassment

against Carson was nolle prossed for reasons that do not imply or are

consistent with innocence. Instead, Defendants have put forth undisputed

evidence that Bell dismissed the charge against Carson because there was

insufficient evidence to prosecute, [ECF No. 13-18], and that, while Bell

believed that there was overwhelming evidence supporting a finding of

                                       33
     3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 34 of 49




probable cause to arrest Smith, the burden in proving beyond a reasonable

doubt at trial would be difficult. [ECF No. 13-17 ¶ 5]. Thus, Plaintiffs have

failed to carry their burden showing the proceedings were terminated in

Carson’s favor. 26

       In sum, the undersigned recommends denying Defendants’ motion for

summary judgment regarding Carson’s § 1983 claim against Bonnette, in his

individual capacity, for Carson’s unlawful seizure, but otherwise granting

Defendants’ motion as to all other § 1983 claims brought by Plaintiffs.

             2.      State-Law Claims

       Plaintiff’s state-law claims are brought pursuant to the South Carolina

Tort Claims Act (“SCTCA”). The SCTCA is “the exclusive remedy for any tort

committed by an employee of a governmental entity” acting within the scope of

their employment. S.C. Code Ann. § 15-78-70(a). “The State, an agency, a

political subdivision, and a governmental entity are liable for their torts in the

same manner and to the same extent as a private individual under like




26 To the extent Plaintiffs rely on Eva’s conversation with “Lt. Frier of the
Sheriff’s Department” who stated “he did not agree with the charges against
my sons and never heard Mr. Raines mention Carson’s name,” [ECF No. 14-2
¶ 22], as evidence that Carson’s proceedings were terminated in his favor, the
court rejects this argument. Such evidence does address why Carson was nolle
prossed. See Salley v. Myers, C/A 3:17-3425-JFA-PJG, 2019 WL 1075071, at
*6 (D.S.C. Mar. 6, 2019) (“Plaintiff has failed to point this Court to any evidence
contradicting Defendant’s claim that the charge was nolle prossed because
Defendant wanted to cut Plaintiff a break.”).
                                        34
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 35 of 49




circumstances, subject to the limitations upon liability and damages, and

exemptions from liability and damages, contained” within the SCTCA. S.C.

Code Ann. § 15-78-40. However, the SCTCA additionally provides a

“governmental entity is not liable for the loss resulting from . . . employee

conduct outside the scope of his official duties or which constitutes actual

fraud, actual malice, intent to harm, or a crime involving moral turpitude.”

S.C. Code Ann. § 15-78-60 (17); see also id. at § 15-78-70(b). Finally, claims

brought pursuant to the SCTCA against an employee acting within the scope

of his official duties must be brought against the agency or political subdivision

for which the employee was acting at the time. See S.C. Code Ann. § 15-78-

70(c).

         Before proceeding to Plaintiffs’ state-law claims, the undersigned

addresses the issue of identifying the proper parties for Plaintiffs’ SCTCA

claims. First, Defendants argue (1) Bonnette and Rawl are not proper parties

for any state law claims pursuant to the SCTCA and that “[t]he Complaint does

not allege nor is there any evidence that Defendants Bonnette and Rawl were

acting outside the course and scope of their employment,” (2) “[t]here is no

entity known as the Lexington County Sheriff’s Department under the laws of

South Carolina,” and (3) “under the laws of the State of South Carolina,

including the State Constitution, . . . the Sheriff of Lexington County is the

proper legal entity subject and amenable to suit for any state law claims.” [ECF

                                       35
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 36 of 49




No. 13-1 at 21–22, 33 n.16].

       Plaintiffs fail to respond to these arguments. [See ECF No. 14, ECF No.

16]. 27 Because Defendants have put forth evidence that the Sheriff of

Lexington County is the proper defendant for Plaintiffs’ state-law claims, see

S.C. Code Ann. § 15-78-70(c), and because Plaintiffs have failed to dispute this

evidence or even address these arguments, the undersigned recommends

dismissal of all state-law claims against all Defendants except Koon. 28

       Defendants additionally argue that Eva “is an improper party for any

state law claims” brought pursuant to the SCTCA, arguing that Eva has failed

to establish a “loss” as defined under the act. [ECF No. 13-1 at 33–35 (citing

S.C. Code Ann. § 15-78-30(f) (defining “loss” as “bodily injury, disease, death,

or damage to tangible property, including lost wages and economic loss to the

person who suffered the injury, disease, or death, pain and suffering, mental




27 Plaintiffs do not allege, [see ECF No. 1-1], and neither party addresses
whether Bonnette or Rawl engaged in conduct “which constitutes actual fraud,
actual malice, intent to harm, or a crime involving moral turpitude.” S.C. Code
Ann. § 15-78-60 (17).
28 Defendants further argue that Lexington County is not a proper defendant

and should be dismissed. [ECF No. 13-1 at 32–33]. Defendants “recognize that
‘Lexington County’ has not been listed as a named defendant on PACER. Out
of an abundance of caution, since ‘Lexington County’ is clearly listed as a
defendant based upon the caption of the Complaint, Defendants have also
addressed any claims that may pertain to ‘Lexington County.’” [ECF No. 15 at
1 n.1]. Plaintiff does not address this argument. [See ECF No. 14, ECF No. 16].
Accordingly, the undersigned recommends dismissal of Lexington County to
the extent Lexington County is a defendant in this action.
                                       36
     3:19-cv-02155-JMC   Date Filed 08/03/20    Entry Number 22   Page 37 of 49




anguish, and any other element of actual damages recoverable in actions for

negligence, but does not include the intentional infliction of emotional harm.”).

Plaintiffs respond, albeit not until their surreply brief, that Eva “forwarded the

funds for bond, attorneys fees and other items due to the arrest as Carson was

a dependent minor,” asserting Eva therefore “has standing in the state law

causes of action.” [ECF No. 16 at 2]. 29

       The Supreme Court of South Carolina has held that a parent may

recover expenses paid on behalf of a minor child under the SCTCA’s definition

of “loss,” and the parent’s claim based on that loss is separately cognizable from

the minor child’s claim. See, e.g. Wright v. Colleton Cty. Sch. Dist., 391 S.E.2d

564, 569 (S.C. 1990) (“the parent is a ‘person’ who has a ‘claim or action’ if she

has suffered a ‘loss.’ We have already determined that the parent’s claim for

medical expenses and loss of services of the son is a ‘loss’ within the definition

of Section 15–78–30(f). We find that the parent’s loss is a loss which is

separately cognizable under the Tort Claims Act . . . .”). Therefore, the court

rejects Defendants’ argument that Eva is not a proper party to Plaintiffs’


29 Defendants argue that Plaintiffs waived this argument by not addressing it
in their opposition to Defendants’ motion for summary judgment. [ECF No. 15
at 1–2]. However, the court “possesses the discretion under appropriate
circumstances to disregard the parties’ inattention to a particular argument or
issue.” United States v. Holness, 706 F.3d 579, 592 (4th Cir. 2013). Here, the
record reveals, and Defendants cite in their motion for summary judgment,
evidence that Eva “paid for Plaintiff Carson Smith’s legal fees, his ankle
monitor fees” in their motion for summary judgment. [ECF No. 13-1 at 34].
                                           37
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 38 of 49




SCTCA claims for failure to establish “loss” under the SCTCA. 30

                   a.    Malicious Prosecution

       “[T]o maintain an action for malicious prosecution [under South Carolina

law], a plaintiff must establish: (1) the institution or continuation of original

judicial proceedings; (2) by or at the insistence of the defendant; (3) termination

of such proceedings in [the] plaintiff’s favor; (4) malice in instituting such

proceedings; (5) lack of probable cause; and (6) resulting injury or damage.”

Pallares v. Seinar, 756 S.E. 2d 128, 131 (S.C. 2014). As stated above, the record

shows that the charge of first degree harassment against Carson was nolle

prossed for reasons that do not imply or are consistent with innocence. See

McKenney, 402 S.E.2d at 888. Therefore, Plaintiffs’ claim for malicious

prosecution brought under South Carolina law fails, and the undersigned

recommends the district judge grant Defendants’ motion for summary

judgment as to this claim. 31




30 Because Plaintiffs only address this issue in their surreply, Defendants have
requested they be “afforded a reasonable opportunity to reply to those newly
raised arguments and/or testimony.” [ECF No. 17 at 6]. As stated, Defendants
themselves cited to the evidence noted by Plaintiffs regarding Eva’s “loss”
under the SCTCA. However, to the extent such an opportunity to respond
should be afforded, Defendants can address this issue in their objections to this
report.
31 Given the recommendation above, it is unnecessary to address the parties’

arguments as to whether governmental entities are immune from suit for
claims of malicious prosecution under the SCTCA or whether Plaintiffs can
establish the malice element. [See, e.g., ECF No. 13-1 at 23–26].
                                        38
    3:19-cv-02155-JMC       Date Filed 08/03/20   Entry Number 22   Page 39 of 49




                  b.        False Arrest

      Under South Carolina law, to prevail on a claim for false arrest or

imprisonment, a plaintiff must prove both that he was deprived of his liberty

and that the deprivation was done without lawful justification. Jones v. City of

Columbia, 389 S.E.2d 662, 663 (S.C. 1990). Stated differently, a plaintiff must

show that “(1) the defendant restrained the plaintiff, (2) the restraint was

intentional, and (3) the restraint was unlawful.” Law v. S.C. Dep’t of Corrs.,

629 S.E.2d 642, 651 (S.C. 2006).

      Here, Carson was arrested pursuant to a facially-valid warrant. South

Carolina law has long recognized that “where one is properly arrested by lawful

authority an action for false imprisonment cannot be maintained against the

party causing the arrest.” Bushardt v. United Inv. Co., 113 S.E. 637 (S.C.

1922); see also Dorn v. Town of Prosperity, 375 Fed. Appx. 284, 288 (4th Cir.

2010) (recognizing “the long-standing precedent in South Carolina that there

can be no claim for false arrest where the arrest is effectuated pursuant to a

facially valid warrant”).

      As the South Carolina Court of Appeals has recently ruled, “[i]t has long

been the law that one arrested pursuant to a facially valid warrant has no

cause of action for false arrest.” Carter v. Bryant, 838 S.E.2d 523, 528 (S.C. Ct.

App. 2020) (citation omitted). In the event no probable cause existed, the

remedy is to sue for malicious prosecution, not false arrest. Id. (citing Brooks,

                                           39
     3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 40 of 49




85 F.3d at 181) (“At common law, allegations that a warrantless arrest or

imprisonment was not supported by probable cause advanced a claim of false

arrest or imprisonment . . . . However, allegations that an arrest made

pursuant to a warrant was not supported by probable cause, or claims seeking

damages for the period after legal process issued, are analogous to the

common-law tort of malicious prosecution.”). 32

       As further explained in Carter:

       The facially valid inquiry is not an invitation to look beyond the
       language of the warrant, which need only contain information
       given under oath that “plainly and substantially” sets forth the
       offense charged. S.C. Code Ann. § 22-3-710 (2007). We conclude as
       a matter of law that the warrant here was facially valid and
       complied with section 22-3-710 as it set forth concrete facts plainly
       and substantially showing Carter had committed the crime.
       Deputy Gwinn’s affidavit was sworn under oath, and the

32Plaintiffs rely on Jackson v. Sheriff of Lexington County and Wiseman, 2016-
CP-32-01432, for the proposition that their claim for false arrest or
imprisonment is not barred. [See ECF No. 14 at 33 (“In fact, in very similar
facts to these against another deputy of Lexington County, who was alleged to
have provided false information in a warrant, State Circuit Court allowed the
jury to consider the false arrest claim among other claims and the jury found
in favor of the woman arrested based on the false arrest cause of action.); ECF
No. 14-29 (Jackson verdict form and complaint)]. However, Plaintiffs do not
dispute that Jackson is inconsistent with long-standing South Carolina
precedent and that the jury verdict in Jackson was rendered before Carter,
discussed above. See also Dorn, 375 F. App’x at 288 (“The decision did not
discuss, nor could the Court of Appeals overrule, the long-standing precedent
in South Carolina that there can be no claim for false arrest where the arrest
is effectuated pursuant to a facially valid warrant.”). Although Plaintiffs
indicate Carter’s holdings may be altered on appeal, [ECF No. 14 at 33 n.49],
Defendants have put forth evidence that counsel for the plaintiff in Carter has
petitioned for writ of certiorari, but only regarding the court of appeals’
reversal of the jury’s malicious prosecution verdict. [ECF No. 15-4].
                                         40
    3:19-cv-02155-JMC      Date Filed 08/03/20   Entry Number 22    Page 41 of 49




       magistrate signed the warrant attesting that the affidavit
       furnished “reasonable grounds to believe” Carter committed the
       crime . . . . A warrant is “facially valid” if (1) it is regular in form,
       (2) it is issued by a court official having authority to issue the
       warrant for the conduct it describes and jurisdiction over the
       person charged, and (3) all proceedings required for the proper
       issuance of the warrant have duly taken place. See Restatement
       (Second) of Torts § 123 (Am. Law Inst. 2019).

Id. at 529.

       Plaintiffs argue that because Bonnette provided identical affidavits for

two persons and alleged facts for each that could have only been taken by one

individual, because the warrant contains “facially incorrect” evidence

regarding Carson related to the police reports, and because the warrant does

not allege Raines was harmed, a requirement to prove harassment, the

warrant is invalid. [ECF No. 14 at 33–34]. The court rejects the invitation to

“look beyond the language of the warrant,” and Plaintiffs provide no case law,

nor is the court aware of any, indicating these challenges are facial challenges

nor that these challenges indicate that the warrant at issue did not “plainly

and substantially sets forth the offense charged.” See Carter, 838 S.E.2d at

529.

       Accordingly, the undersigned recommends the district judge grant

Defendants’ motion for summary judgment as to this claim.

                    c.    Negligence/Gross Negligence

       To maintain an action for negligence, “a plaintiff must show: (1) the


                                          41
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 42 of 49




defendant owes a duty of care to the plaintiff; (2) the defendant breached that

duty by a negligent act or omission; (3) the defendant’s breach was the actual

and proximate cause of the plaintiff’s injury; and (4) the plaintiff suffered an

injury or damages.” Roddey v. Wal-Mart Stores E., LP, 784 S.E.2d 670, 675

(S.C. 2016) (citation omitted). “Gross negligence is the intentional conscious

failure to do something which it is incumbent upon one to do or the doing of a

thing intentionally that one ought not to do.” Etheredge v. Richland Sch. Dist.

One, 534 S.E.2d 275, 277 (S.C. 2000) (citation omitted). It is the failure to

exercise even “slight care.” Id.

      Defendants argue Plaintiffs’ negligence-based claim fails because South

Carolina does not recognize a cause of action for negligent investigation or

negligent arrest. [ECF No. 13-1 at 29–30 (citing Wyatt v. Fowler, 484 S.E.2d

590 (S.C. 1997) (applying public duty rule to preclude negligence claims

against a sheriff and his deputies for acts taken while attempting to execute

an arrest warrant))].

      However, “South Carolina courts have determined the public duty rule

only comes into play when, ‘and only when, the plaintiff relies upon a statute

as creating the duty.’” Murphy v. Fields, C/A No. 3:17-2914-CMC, 2019 WL

5417735, at *7 (D.S.C. Oct. 23, 2019) (citing Arthurs ex rel. Estate of Munn v.

Aiken County, 551 S.E.2d 579, 582 (S.C. 2001)). Here, because Plaintiffs “[do]

not assert negligence based on breach of a statutory duty, [Defendants’]

                                       42
     3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 43 of 49




argument based on the public duty rule is inapposite to [their] negligence

claim.” Newkirk v. Enzor, 240 F. Supp. 3d 426, 437 (D.S.C. 2017).

       As held by this court, under the common law duty of care, officers have

a “duty to act reasonably in [their] interactions.” Murphy, 2019 WL 5417735,

at *8 (denying defendant Richland County Sheriff’s Office’s motion for

summary judgment as to claims for negligence and gross negligence based on

officer’s actions in effecting plaintiff’s arrest); see also Crowley v. Spivey, 329

S.E. 2d 774, 780 (S.C. 1985) (“One who assumes to act, even though under no

obligation to do so, may become subject to the duty to act with due care.”);

Newkirk, 240 F. Supp. 3d at 437–38 (citations omitted) (“Specifically, [the

officer] owed [the plaintiff] the duty to do what a reasonable and prudent

person would ordinarily have done under the circumstances of the situation,”

when the officer effected a roadside traffic stop on plaintiff); Brown v. Brown,

598 S.E.2d 728, 731 (S.C. Ct. App. 2004) (finding the public duty rule did not

bar the plaintiff’s negligence claims against police officers for decisions the

officers made during a traffic stop). 33


33 Additionally, the undersigned rejects Defendants’ argument that “it is well
settled under South Carolina law that intentional torts ‘cannot be committed
in a negligent manner.’” [ECF No. 13-1 at 30 (citing State Farm Fire and Cas.
Co. v. Barrett, 530 S.E.2d 132, 137 (S.C. 2000))]. Although Defendants appear
to argue otherwise, see id., an investigation or arrest can be conducted in a
negligent manner. See, e.g., Murphy, 2019 WL 5417735, at *8 (denying
defendants’ motion as to “Plaintiff’s First Cause of Action against the RCSD
for negligence and gross negligence as to the manner of Plaintiff’s arrest by
                                           43
   3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 44 of 49




      In response, Plaintiffs do not directly address Defendants’ argument or

case law [see ECF No. 14, ECF No. 16], but instead state inconclusively that

they “may likely need to prove gross negligence rather than simple negligence,”

additionally arguing as follows:

      In this matter, there is substantial evidence that Bonnette and
      Rawl did not exercise even slight care in reviewing the evidence
      alleged against Carson, including but not limited to, the incident
      reports and the video. Further, neither officer took any steps to
      investigate the issues they apparently deemed important to the
      arrest and they failed to consider the evidence that Raines was
      seeking to harm Carson after the arrest of his step father and
      before the events of October 6. Defendants had a duty to do their
      job and did not exercise slight care in taking affirmative acts and
      in their omissions in providing exculpatory evidence. Defendants
      breached the duty of care applicable and such breach proximately
      caused Plaintiffs damages.

[ECF No. 14 at 34–35]. 34

      Taking evidence in the light most favorable to Plaintiffs and because the

undersigned rejects Defendants’ arguments that Plaintiffs cannot bring a



Fields and the Fifth Cause of Action against Fields for excessive force under
42 U.S.C. § 1983,” also pertaining to the arrest).
34 Somewhat unclearly, Plaintiffs state that “Defendants claim that the

governmental entities in this matter are immune because on exceptions to the
tort claims act” but that “[i]mmunity through the tort claims act is not
applicable to operational decisions and the determination of probable cause,
making an arrest and other similar acts are not the type of discretionary act
contemplated in tort claims act.” [ECF No. 14 at 34]. In support, Plaintiffs cite
Clark v. S.C. Dep’t of Pub. Safety, 578 S.E.2d 16 (S.C. Ct. App. 2002), where
the officer who conducted the high speed chase had a duty to the deceased
derived from statutory authority not at issue here, and where the court held
the officer was not immune under absolute discretionary immunity pursuant
to S.C. Code Ann. § 15-78-60(5), an immunity not invoked by Defendants here.
                                       44
   3:19-cv-02155-JMC     Date Filed 08/03/20   Entry Number 22   Page 45 of 49




negligence-based claim, the undersigned recommends the district judge deny

Defendants’ motion as to this claim.

                    d.   Civil Conspiracy

      “A civil conspiracy is a combination of two or more persons joining for the

purpose of injuring and causing special damage to the plaintiff.” McMillan v.

Oconee Mem’l Hosp., Inc., 626 S.E.2d 884, 886 (S.C. 2006); see also Todd v. S.C.

Farm Bureau Mut. Ins. Co., 278 S.E.2d 607, 611 (S.C. 1981) (“Conspiracy is

the conspiring or combining together to do an unlawful act to the detriment of

another or the doing of a lawful act in an unlawful way to the detriment of

another.”); Vaught v. Waites, 387 S.E.2d 91, 95 (S.C. Ct. App. 1989) (“Civil

conspiracy consists of three elements: (1) a combination of two or more persons,

(2) for the purpose of injuring the plaintiff, (3) which causes him special

damage.”). The gravamen of the tort of civil conspiracy is the damage resulting

to the plaintiff from an overt act done pursuant to a common design. Vaught,

387 S.E.2d at 95.

      Plaintiffs argue that “Bonnette, with Rawl pointing the way, there is

substantial evidence that the two combined to provide the magistrate with

false information and evidence allowing a probable cause determination and

the resulting incarceration.” [ECF No. 14 at 35]. However, Plaintiffs cite to no

record evidence, nor is the court aware of any, supporting this assertion.

      Additionally, Defendants argue Plaintiffs’ civil conspiracy claim must

                                       45
     3:19-cv-02155-JMC   Date Filed 08/03/20   Entry Number 22   Page 46 of 49




fail because, pursuant to the intracorporate conspiracy doctrine, an employer

cannot conspire with itself. See McLain v. Pactiv Corp., 602 S.E.2d 87, 90 (S.C.

App. 2004) (a corporation cannot conspire with itself and the acts of agents of

the corporation are the acts of the corporation). State and federal courts have

considered the doctrine when defendants are governmental agencies and their

employees. See e.g., Anthony v. Ward, 336 F. App’x. 311 (4th Cir. 2009);

Pridgen v. Ward, 705 S.E.2d 58 (S.C. Ct. App. 2010).

       In considering the application of the intracorporate conspiracy doctrine,

the undersigned notes courts have found the doctrine does not apply when

individual defendants acted outside of their official capacities as employees.

McMillan, 626 S.E.2d at 887. However, because Plaintiff has failed to allege or

provide evidence that Rawl or Bonnette acted outside the scope of their

employment, the intracorporate conspiracy doctrine applies. Id. (“[W]e believe

that it is well settled that a corporation cannot conspire with itself. See 16

Am.Jur.2d Conspiracy § 56 (2005) (stating that a corporation cannot be a party

to a conspiracy consisting of the corporation and the persons engaged in the

management, direction, and control of the corporate affairs, where the

individuals are acting only for the corporation and not for any personal purpose

of their own).”). 35


35Plaintiffs acknowledge a legal entity cannot conspire with itself, but argue
that “two or more of its agents can.” [ECF No. 14 at 35 (citing Lee v.
                                       46
    3:19-cv-02155-JMC      Date Filed 08/03/20    Entry Number 22    Page 47 of 49




      Therefore, the undersigned recommends the district judge grant

Defendants’ motion for summary judgment as to this claim. 36

              3.    Remaining Motions

      Defendants have filed a motion to strike Plaintiffs’ surreply, noting

Plaintiffs failed to seek leave of the court to so file, and, “[i]n the alternative . .

. Defendants assert they should be afforded a reasonable opportunity to reply

to those newly raised arguments and/or testimony.” [ECF No. 17 at 6, ECF No.

21 at 1–2].

      Under the Local Civil Rules, “sur-replies [are] even more discouraged”

than replies, and “are also typically unnecessary.” Burris v. Ware, C/A No.

2:13-0699-RBH,      2014    WL    3054612,       at   *3   (D.S.C.   July   3,   2014).

Notwithstanding, a review of Plaintiffs’ surreply reveals this brief provides

limited dispositive argument or evidence not previously addressed by

Defendants in briefing, or discussed by the court above, but also clarifies



Chersterfield Gen. Hosp., Inc. 344 S.E.2d 379, 383 (S.C. Ct. App. 1986))].
However, that argument does not take into account that when employees are
acting within the course and scope of their employment, they cannot conspire
amongst themselves. See Cricket Cove Ventures, LLC v. Gilland, 701 S.E.2d
39, 46 (S.C. Ct. App. 2010). Because Plaintiffs alleged in their complaint that
Bonnette and Rawl were at all times acting within the course and scope of their
official duties as law enforcement officers employed by the Sheriff of Lexington
County, Plaintiffs’ argument fails.
36 Given the recommendation above, it is unnecessary to address Defendants’

arguments that Plaintiffs’ claim for conspiracy fails because Plaintiffs failed to
specifically state any special damages and did nothing more than refer to
previous allegations to support this cause of action. [ECF No. 13-1 at 31–32].
                                          47
       3:19-cv-02155-JMC   Date Filed 08/03/20    Entry Number 22   Page 48 of 49




Plaintiffs’ stance on certain issues regarding Defendants’ motion for summary

judgment. Therefore, the undersigned denies Defendants’ motion to strike and

alternative request to submit an additional brief.

         Additionally, Plaintiffs have filed a motion to amend their opposition to

Defendants’ motion for summary judgment, [ECF No. 18], in order to replace

the document found at ECF No. 14-20 with the correct document found at ECF

No. 18-1. Defendants do not object to Plaintiffs’ request. [ECF No. 19]. The

undersigned grants Plaintiffs’ motion.

III.     Conclusion and Recommendation

         For the foregoing reasons, the undersigned denies Defendants’ motion to

strike [ECF No. 17] and grants Plaintiffs’ motion to amend [ECF No. 18], and

recommends the district judge grant in part and deny in part Defendants’

motion for summary judgment, dismissing all claims except (1) Carson’s § 1983

claim against Bonnette, in his individual capacity, for unlawful seizure and (2)

Plaintiffs’ negligence/gross negligence claim against Koon. [ECF No. 13].

         IT IS SO RECOMMENDED.


August 3, 2020                                   Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge

  The parties are directed to note the important information in the attached
     “Notice of Right to File Objections to Report and Recommendation.”




                                         48
    3:19-cv-02155-JMC    Date Filed 08/03/20   Entry Number 22   Page 49 of 49




      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed.
R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal
Rule of Civil Procedure 5 may be accomplished by mailing objections to:

                            Robin L. Blume, Clerk
                          United States District Court
                              901 Richland Street
                        Columbia, South Carolina 29201

       Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1);
Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.
1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                        49
